DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, providing at least one additional process, wherein the at least one additional process completes formation of features over the wafer, wherein the features are more uniform than features that would be formed without pretuning (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations of – providing at least one additional process, wherein the at least one additional process completes formation of features over the wafer, wherein the features are more uniform than features that would be formed without pretuning-- is unclear.  What is the additional process? The limitation of “would be formed without pretuning” renders the claim indefinite.
Claim 1 is not clear because it recites the limitation “wherein the features are more uniform than features that would be formed without pretuning” in line 10 (emphasis added).  For the purpose of examination, the Examiner assumes the above limitation of “wherein the features are more uniform than features that would be formed without pretuning” (as recited in line 10) is “wherein the features are more uniform than features that formed without pretuning”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al (US 2012/0164846; hereinafter Ha).
Regarding claim 1, Ha discloses a method for forming features over a wafer with a carbon based deposition (figs. 1 and 4, abstract, ¶0059, claim 1), comprising:
pretuning the carbon based deposition 2 (fig. 1a) or 41 (fig. 4a), wherein the pretuning causes a non-uniform removal of some of the carbon based deposition;
depositing an oxide deposition through an atomic layer deposition process, wherein the depositing the oxide deposition causes a non-uniform removal of some of the carbon based deposition; and
providing at least one additional process (¶0059), wherein the at least one additional process completes formation of features over the wafer (figs. 1 and 4), wherein the features are more uniform than features that formed without pretuning (fig. 4).
Regarding claim 3, Ha discloses the method further comprising: removing the carbon based deposition 41 (figs. 4a-4d); and etching an etch layer 42 or 44 below the oxide deposition 43, using the oxide deposition as a mask (figs. 4a-4g).
Regarding claim 4, Ha discloses that wherein the pretuning the carbon based deposition, comprises: providing a pretuning gas comprising oxygen and at least one of Ar or nitrogen (¶0056),
transforming the pretuning gas into a plasma (¶18, 23 and 0047), which causes a non-uniform removal of some of the carbon based deposition 2 (fig. 1a) or 41 (fig. 4a); and stopping the pretuning gas (figs. 1a-d and figs. 4a-4d, ¶18, 23 and 0057.
Regarding claim 7, Ha discloses that wherein the depositing the oxide deposition comprises:
providing a lower energy oxide deposition of a plurality of cycles, wherein each cycle comprises:
flowing a precursor gas (fig. 7); flowing an oxidation gas (¶0018); providing a first RF power to transform the oxidation gas into a plasma (¶0055, ¶0060-¶0062, ¶0068)); and providing a higher energy oxide deposition of a plurality of cycles (fig. 7), wherein each cycle comprises: flowing a precursor gas; flowing an oxidation gas; and providing a second RF power (fig. 7, e.g. at step 3) to transform the oxidation gas into a plasma, wherein the second RF power is higher than the first RF power (fig. 7, e.g. at step 3 and at step 1, ¶0055, ¶0060-¶0062 and ¶0068).
Regarding claim 8, Ha discloses the method further comprising providing at least one of a feedback or feedforward input to optimize the pretuning (¶0025) (e.g. the thickness, the temperature or the mechanical strength).
Regarding claim 9, Ha discloses that forming a carbon based deposition over the wafer (figs. 1 and 4, abstract, claim 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. 2012/0164846; hereinafter Ha).
Regarding claim 2, as discussed in details above, Ha substantially discloses all the limitation as claimed above.  Ha also discloses the base film 1 and target film 4 (fig. 1a) or base film 42 (fig. 4a).  Ha does not disclose the wafer.
However, it is known in the art to replace the base film by the wafer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the base film by the wafer in Ha as a design alternative and providing a different application of the structure.
Regarding claim 5, Ha discloses that wherein the pretuning gas comprises oxygen and argon (¶0056). Ha does not explicitly disclose wherein a ratio of the oxygen to argon is between 2:1 to 1:2.  It would have been an obvious matter of design choice to have a ratio of the oxygen to argon is between 2:1 to 1:2, since such a modification would have involved a mere change in the ratio.  A change in the ratio is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA1955).
Regarding claim 6, as discussed in details above, Ha substantially discloses all the limitation as claimed above except for the pretuning removes less than 20 A thickness of the carbon based deposition.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to provide the pretuning removes less than 20 A thickness of the carbon based deposition as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894   

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894